Citation Nr: 0214231	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  96-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability of the right hand as a result of a 
Department of Veterans Affairs (VA) hospitalization from July 
2 to July 4, 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1995 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
regional office (RO).  In August 1997, the veteran appeared 
at the RO for a hearing before the undersigned Member of the 
Board.  In December 1997, the Board remanded the issue for 
further development.  The requested development has since 
been completed, and the case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's current right hand disorder was caused by 
an injury sustained during a VA hospitalization from July 2 
to July 4, 1992.

3.  The injury resulted from risks created by circumstances 
or incidents of the hospitalization.


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for a right hand injury claimed as a result of VA 
hospitalization from July 2, to July 4, 1992 are met.  
38 U.S.C.A. § 1151 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has had a hearing.  All relevant 
evidence identified by the appellant was obtained and 
considered.  The claims file contains the appellant's 
treatment records.  

The appellant has been afforded an examination by the VA to 
assess the nature and etiology of his disabilities.  The 
examination report reflects that the examiner gave an opinion 
regarding the cause of the appellant's current disorder.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
is unaware of any additional evidence which exists but has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for a disability which he claims was 
due to hospitalization by the VA.  The veteran contends that 
he injured his hand during a VA hospitalization from July 2 
to 4, 1992, and that as a result of this injury, he sustained 
neurological damage to the hand.  The veteran gave testimony 
to this effect during the hearing held in August 1997.  He 
said that while he was hospitalized he asked for Tylenol but 
it did not come for two or three hours.  Then, around 9 
o'clock in the evening, it was brought in to him by a VA 
employee.  The veteran said that he told the VA employee that 
he no longer needed the medication and was not going to take 
it.  He said that the VA employee threw the medication in the 
trashcan and looked like he was upset.  When he left the room 
and shut the door, it almost came off its hinges, and this 
caused the clock to fall down.  The veteran said that he put 
his hand up to protect his face, and the clock hit him in the 
hand.  He reported that this caused bleeding, and that it was 
bandaged later.  He also stated that the thumb was completely 
paralyzed after approximately a week.  

The veteran's brother corroborated his testimony by stating 
that the veteran's hand was alright before he went into the 
hospital, but that it was bandaged up when he came back.  He 
said that the veteran told him at that time about the clock 
falling and causing the injury.  The veteran submitted 
statements from his son and two acquaintances which are to 
the effect that he had an injury to the right hand when he 
was picked up from the VA hospital in July 1992.  

The veteran filed his claim in March 1994.  At that time, 
38 U.S.C.A. § 1151 provided that compensation will be awarded 
for additional disability incurred as a result of 
hospitalization, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
facility within the Department's jurisdiction. 38 U.S.C.A. § 
1151(a)(1).  Although the statute was amended, effective in 
October 1997, to require negligence on the part of the VA, 
the veteran's case is not affected by that amendment. See 38 
U.S.C.A. § 1151 (West 1996 & Supp. 1997). 

Compensation under 38 U.S.C. § 1151 for injuries suffered 
"as the result of . . . hospitalization" is not limited to 
injuries resulting from the provision of hospital care and 
treatment, but may encompass injuries resulting from risks 
created by any circumstances or incidents of hospitalization.  
In determining whether a specific injury is a result of 
hospitalization, guidance may be drawn in appropriate cases 
from judicial decisions under workers' compensation laws and 
similar laws requiring a finding of causation without regard 
to fault.  An injury caused by a fall may be considered a 
result of hospitalization where the conditions or incidents 
of hospitalization caused or contributed to the fall or the 
severity of the injury.  A fall due solely to the patient's 
inadvertence, want of care, or preexisting disability 
generally does not result from hospitalization.  An injury 
incurred due to recreational activity may be considered a 
result of hospitalization where VA requires or encourages 
participation in the activity, administers or controls the 
activity, or facilitates the activity in furtherance of 
treatment objectives.  In individual cases, the question 
whether an injury resulted from hospitalization is 
essentially an issue of fact to be determined by the 
factfinder upon consideration of all pertinent circumstances.  
VAOPGCPREC 7-97.

The treatment records from the hospitalization in July 1992 
do not contain any mention of an injury to the veteran's 
right hand.  The Board notes, however, that some other 
aspects of the hospitalization records are consistent with 
the veteran's testimony.  For example, two separate VA 
records dated July 3 show that at 20:45 [8:45 p.m.] Tylenol 
was brought to the veteran, but he refused the medication.  
One record indicates that the veteran stated that it took an 
hour to get the medication.  These notes are consistent with 
the veteran's testimony as to the chain of events leading up 
to his right hand injury.  

The earliest medical record containing a reference to the 
right hand injury is a VA medical record dated in September 
1992.  The record reflects that the veteran reported a 
complaint of having a nodule on his right thumb as well as 
numbness.  He said that this was where the clock fell off the 
wall in the hospital and hit him.  This entry is dated less 
than two and a half months after the claimed injury during VA 
hospitalization, and the history was obtained from the 
veteran long before he filed his claim for disability 
compensation under 38 U.S.C.A. § 1151.  Subsequent medical 
records dated in 1993 and later contain the same medical 
history.  

In the remand of December 1997, the Board noted that the 
veteran has been diagnosed with a rupture of the extensor 
pollicis longus of the right hand, for which he has undergone 
surgery; right carpal tunnel syndrome; and a fracture of the 
right scaphoid, and it must be determined whether any or all 
of these disabilities is causally related to an injury to the 
hand.  Consequently, the Board concluded that the veteran 
must be afforded an examination.

The veteran was afforded such an examination in August 2000.  
The examination report shows that the veteran gave a history 
of having sustained an injury during a hospitalization of 
July 1992 when a clock fell and hit the dorsum of his right 
hand.  The veteran said that the nurse had slammed the door 
and caused the clock to fall and hit his right thumb.  He 
reported that he was unable to do a full range of motion of 
his right thumb.  The VA examiner incorrectly indicated that 
the first report of this had been in a September 1993 
outpatient clinic visit.  

On physical examination, it was noted that the veteran was 
unable to reach the tip of his thumb to the base of the right  
fifth finger, and had difficulty flexing and extending 
sideways his right thumb.  He had a scar noted on the palm 
area along the wrist which was possibly due to surgery for 
carpal tunnel syndrome.  The dorsal part of his right hand 
had an irregular shaped scar about 8 centimeters in length.  
Following examination, the diagnoses were (1) carpal tunnel 
syndrome from previous EMG; (2) S/P carpal tunnel syndrome 
release; (3) S/P extensor pollicis longus surgery; and (4) 
early degenerative narrowing bilateral DIP joints and first 
metacarpal joint spaces.  

The examiner also made the following comments:

The examiner is asked to determine whether the 
incurrence or aggravation of any or all 
disabilities confirmed on examination is consistent 
with such an injury.  As noted, there was no 
evidence or any statement from his hospitalization 
07/02/92 to 07/04/92 of an injury claimed by the 
veteran.  However, if indeed the incident happened, 
the accident could have aggravated the carpal 
tunnel syndrome and extensor pollicis longus injury 
sustained of his right hand.  

Based on the credible testimony given by the veteran of an 
injury occurring during the VA hospitalization, and based on 
the foregoing favorable medical opinion, the Board finds that 
the veteran's current right hand injury was caused by a 
hospitalization from July 2 to 4, 1992.  The injury resulted 
from risks created by circumstances or incidents of the 
hospitalization.  Accordingly, the Board concludes that the 
criteria for compensation pursuant to 38 U.S.C.A. § 1151 for 
right hand injury claimed as a result of VA hospitalization 
from July 2 to 4, 1992 are met.



ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability due to a right hand injury incurred as 
a result of a VA hospitalization from July 2 to 4, 1992 is 
granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

